DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Haruta Tadashi (JP 2004-290002 A) in view of Herstein et al (CHEMISTRY AND TECHNOLOGY OF WINES AND LIQUORS).
In regard to claim 8, Haruta Tadashi discloses a process for the production of infused liqueur by infusing distilled alcoholic spirit/beverage with various fruit including kumquat (page 2 bottom paragraph of machine translation).
In regard to the alcoholic strength of the distilled beverage recitations in claims 8 and 11, Haruta Tadashi discloses alcohol concentration from 10% to 70% by volume (page 2 of the machine translation).
In regard to the distilled alcoholic spirit/beverage, Haruta Tadashi discloses shochu, brandy, whiskey, vodka, rum, etc (page 2 of the machine translation).
In regard to the fruit, Haruta Tadashi discloses:	
ume, apple, grape, pear, strawberry, cherry, peach, plum, soldam, apricot, yuzurume, mandarin orange, natsuki mandarin, karin, navel. Fresh fruits such as lemon, grapefruit, kumquat, yuzu, quince, kiwi, mulberry, blueberry, oyster, pomegranate, gummy, and fig (page 2 of the machine translation).
claims 8 and 11, Haruta Tadashi discloses that extraction of fruit is carried out from 3 to 6 months (page 3 of the machine translation).
In regard to the recitation of the whole uncut fruit, it is noted that Haruta Tadashi does not disclose or require cutting or any other ways of reduction in size of the fruit employed. Haruta Tadashi discloses extraction of “fresh fruit”. It is inferred, that Haruta Tadashi discloses whole uncut fruit.
In regard to the concentration of kumquat, it is noted that Haruta Tadashi discloses 1 kg of fruit per 1.8 liter of alcoholic beverage (see Examples 1, 2, 3 on page 3 of the machine translation). 
Further in regard to the alcohol and kumquat concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the alcohol and kumquat concentration and infusion duration ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

In regard to claim 8, Haruta Tadashi is silent ad to the removal of insoluble solids after infusion. Herstein discloses production of liqueurs and cordials (page 217). Herstein discloses liqueurs and cordials are usually made from rectified alcohol, refined sugar, and flavoring and aromatic substances extracted from fruits, herbs, seed and roots (page 217). Herstein discloses that there are three general methods by which cordials can be made:
1. The distillation process.
2. The infusion process.
3. The essence process (page 218).
Herstein discloses that the series of operations involved in the preparation of liqueurs may include most or all of the following:
Distillation
Infusion (maceration)

Coloring
Clarification
Aging (page 218).
In regard to the infusion process, Herstein discloses:
The aromatic substances are steeps in a solution of alcohol and sugar to which they impart their flavoring and aromatic principles. 
The solution may be colored and then strained to separate the marc, or solid residue.
The details of the process depend largely on the material which is being extracted. 
The strength of the alcohol used may vary according to the solubility of the flavor in diluted alcohol and also according to solubility of such undesired materials as resins, bitter principles, etc. (page 219)
Herstein further discloses that filtration is done in order to give liqueurs the final “polish” that ensures brilliant clarity and absence of turbidity (pages 224-225).
Therefore, one of ordinary skill in the art would have been motivated to modify Haruta Tadashi in view of Herstein et al and to remove insoluble solids that remain after infusion in order to ensure brilliant clarity and absence of turbidity as suggested by Herstein et al.
In regard to claim 9, Haruta Tadashi is silent ad to the mixing the infused liquor with other beverage. In regard to claim 9, Herstein et al discloses mixing the infused liquor with other beverage to create various fruit-flavored alcoholic beverage such as fruit-flavored brandy, ratafia, etc. (pages 234-235). One of ordinary skill in the art would have been motivated to modify Haruta Tadashi in view of Herstein et al and to mix the infused liquor with other beverage to create various fruit-flavored alcoholic beverage such as fruit-flavored brandy, ratafia, etc.
In regard to the recitation of Brix value in claim 11, it is noted that degrees Brix is the sugar content of aqueous solution. In regard to the sugar content, Haruta Tadashi discloses 
In regard to the alcoholic strength of the distilled beverage recitations in claim 11, Haruta Tadashi discloses alcohol concentration from 10% to 70% by volume (page 2 of the machine translation).
In regard to the duration of the infusion recitations in claim 11, Haruta Tadashi discloses that extraction of fruit is carried out from 3 to 6 months (page 3 of the machine translation).
In regard to claim 12, Haruta Tadashi discloses kumquat (page 2 of the machine translation).One of ordinary skill in the art would have been motivate to employ any available species of kumquat including Fortunella Margarita based on the price, availability and personal preference of a consumer.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Haruta Tadashi (JP 2004-290002 A).
In regard to claim 13, Haruta Tadashi discloses a process for the production of infused liqueur by infusing distilled alcoholic spirit/beverage with various fruit including kumquat (page 2 bottom paragraph of machine translation).
In regard to the alcoholic strength of the distilled beverage recitations in claims 13, Haruta Tadashi discloses alcohol concentration from 10% to 70% by volume (page 2 of the machine translation).
In regard to the distilled alcoholic spirit/beverage, Haruta Tadashi discloses shochu, brandy, whiskey, vodka, rum, etc (page 2 of the machine translation).
In regard to the fruit, Haruta Tadashi discloses:	
ume, apple, grape, pear, strawberry, cherry, peach, plum, soldam, apricot, yuzurume, mandarin orange, natsuki mandarin, karin, navel. Fresh fruits such as lemon, grapefruit, kumquat, yuzu, quince, kiwi, mulberry, blueberry, oyster, pomegranate, gummy, and fig (page 2 of the machine translation).
In regard to the duration of the infusion recitations, Haruta Tadashi discloses that extraction of fruit is carried out from 3 to 6 months (page 3 of the machine translation).
In regard to the recitation of the whole uncut fruit, it is noted that Haruta Tadashi does not disclose or require cutting or any other ways of reduction in size of the fruit employed. Haruta Tadashi discloses extraction of “fresh fruit”. It is inferred, that Haruta Tadashi discloses whole uncut fruit.
In regard to the concentration of kumquat, it is noted that Haruta Tadashi discloses 1 kg of fruit per 1.8 liter of alcoholic beverage (see Examples 1, 2, 3 on page 3 of the machine translation). 
Further in regard to the alcohol and kumquat concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the alcohol and kumquat concentration ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
claims 13 and 15, it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product, these characteristics would have been expected to be as claimed  absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that geranyl acetate concentration, weight ratio of geranyl acetate to citral,  weight ratio of malic acid to citric acid, naringin concentration, and citral concentration among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of obviousness, the burden thus shifts to applicant to demonstrate otherwise. 
In regard to the recitation of Brix value in claim 14, it is noted that degrees Brix is the sugar content of aqueous solution. In regard to the sugar content, Haruta Tadashi discloses from 100 g to 3000 g of sweetener such as sugar added to 1.8 liters of alcoholic beverage (page 2 of the machine translation). 
In regard to claim 16, it is noted that mixed infused liquor reads on the infused liquor.
In regard to claim 17, it is noted that Haruta Tadashi discloses 1 kg of fruit per 1.8 liter of alcoholic beverage (see Examples 1, 2, 3 on page 3 of the machine translation). 





Response to Arguments
The rejection of claims 8-9 and 11-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, been withdrawn in light of claims amendments.
Applicant's arguments filed 03/17/2021 have been fully considered but they are not persuasive.
On page 5 of the Reply to the Non-Final rejection mailed 12/31/2020, Applicant presents the following arguments:
Claims 8 and 13 have been amended to include the limitations of claim 17.
Applicant respectfully submits that Haruta in view of Hersetin does not teach or suggest:
wherein proportion of the whole uncut kumquat fruit to be infused relative to the alcoholic liquor to be used in infusing is from 50 to 500 g of the whole uncut kumquat fruit per liter of the alcoholic liquor
as recited in amended claims 8 and 13.
Haruta does not disclose the claimed proportion of kumquat fruit. Haruta discloses using an amount of fruit of 1000g in 1.8 L of the alcoholic beverage in the examples. This converts to a proportion of 556g of fruit per 1 L of alcoholic beverage which is outside the claimed range. Herstein also does not cure the deficiencies of Haruta. Therefore, Haruta taken alone or in combination with Herstein does not teach or suggest the features as recited in amended claims 8 and 13.

In response to this argument, it is noted that the claimed concentration of kumquat used to infuse alcoholic liqueur is up to 50% (i.e. up to 500 g of the whole uncut kumquat fruit per liter of the alcoholic liquor). Haruta does not limit amount of fruit in the preparation of the alcoholic beverage. Haruta discloses various ranges of sweetener concentration and alcoholic strength of kumquat, yuzu, quince, kiwi, mulberry, blueberry, oyster, pomegranate, gummy, and fig” (page 2 of the machine translation). Haruta further presents examples where 1 kg of fruit was soaked in per 1.8 liters of alcoholic beverage” (see pages 3-4 of the machine translation), which is equal to 55.5 % of fruit by weight. The amount of fruit employed would depend on the desired organoleptic properties of the final alcoholic beverage. It is understood that different fruit imparts different flavor having different intensity, sweetness, sourness, bitterness, aroma, etc. One of ordinary skill in the art would have been motivated to vary the amount of fruit in the alcoholic beverage based on the desired flavor and aroma.    
Further in regard to the kumquat concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the kumquat concentration ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
On page 6 of the Reply to the Non-Final rejection mailed 12/31/2020, Applicant presents the following arguments:
In claims 8 and 13, kumquat is used as a citrus fruit. While Haruta mentions kumquat fruit as an exemplar}' fruit that can be used, Haruta neither specifies nor suggests the use of Kumquat. In particular, Haruta indicates in its Examples that unripe Japanese apricot, soldum, Japanese plum, and apricot have been used. These fruits differ from kumquat and from citrus fruit in generally. Accordingly, Applicant respectfully submits that one having ordinary' skill in the art would not have had a reason to select kumquat among the various fruits mentioned in the cited art.
In response to this argument, it is noted that Haruta Tadashi discloses:	
ume, apple, grape, pear, strawberry, cherry, peach, plum, soldam, apricot, yuzurume, mandarin orange, natsuki mandarin, karin, navel. Fresh fruits such as lemon, grapefruit, kumquat, yuzu, quince, kiwi, mulberry, blueberry, oyster, pomegranate, gummy, and fig (page 2 of the machine translation).
Therefore, Haruta clearly discloses kumquat as a fruit. It is further noted that the prior art reference is not limited to the examples or preferred embodiments alone. 
Further in response to Applicant’s arguments regarding kumquat, it is noted that:
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories. 874 F,2d 804, 10 USPG2d 1843 (Fed. Cir,), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPG2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell international Corp., 150 F.3d 1354, 1381,47 USPG2d 1516, 1522-23 (Fed. Cir. 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). (See MPEP 2123).
In response to Applicant’s argument regarding the recitation of the whole uncut fruit, it is noted that Haruta Tadashi does not disclose or require cutting or any other ways of reduction in size of the fruit employed. Haruta Tadashi discloses extraction of “fresh fruit”. It is inferred, that Haruta Tadashi discloses whole uncut fruit.
In response to Applicant’s argument regarding alcohol content, it is noted that Haruta Tadashi discloses alcohol concentration from 10% to 70% by volume (page 2 of the machine translation). The claims recite the alcohol content of no less than 50% v/v. These two ranges overlap. Further, regarding the alcohol concentration ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Further in regard to the alcohol concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 




A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories. 874 F,2d 804, 10 USPG2d 1843 (Fed. Cir,), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPG2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell international Corp., 150 F.3d 1354, 1381,47 USPG2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed." (See MPEP 2123).
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). (See MPEP 2123).
Applicant’s arguments directed to the prior art Examples on page 7 of the Reply are not persuasive for the reasons as stated immediately above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/Primary Examiner, Art Unit 1791